                Case 2:20-cr-00194-MCE Document 26 Filed 12/02/20 Page 1 of 3


 1 DAVID D. FISCHER, SBN 224900
   LAW OFFICES OF DAVID D. FISCHER, APC
 2 5701 Lonetree Blvd., Suite 312
   Rocklin, CA 95765
 3 (916) 447-8600 – Tel.
   (916) 930-6482 – Fax
 4 davefischer@yahoo.com - E-Mail

 5 Attorney for Defendant
   DANIEL STEWART
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:20-CR-0194 MCE
11
                                    Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                           FINDINGS AND ORDER
13
     DANIEL STEWART                                        DATE: March 4, 2021
14   LUKE BURROUGHS,                                       TIME: 9:00 a.m.
                                                           COURT: Hon. Morrison C. England, Jr.
15                                  Defendants.

16

17                                                 STIPULATION

18         1.         By previous order, this matter was set for status on December 3, 2020.

19         2.         By this stipulation, defendants now move to continue the status conference until March 4,

20 2021, and to exclude time between December 3, 2020, and March 4, 2021, under Local Code T4.

21         3.         The parties agree and stipulate, and request that the Court find the following:

22                    a)     The government has produced discovery associated with this case that includes

23         12793 Bates numbered documents. This includes bank records; memoranda of interviews, audio

24         recordings, and video recordings. The government has also provided forensic images of

25         electronic devices to the defense.

26                    b)     Counsel for defendants desire additional time to review the discovery for this

27         matter, conduct investigation and research related to the charges, and to consult with their

28         clients.


      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND       1
30    ORDER
                 Case 2:20-cr-00194-MCE Document 26 Filed 12/02/20 Page 2 of 3


 1                   c)     Counsel for defendants believe that failure to grant the above-requested

 2          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                   d)     The government does not object to the continuance.

 5                   e)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of December 3, 2020 to March 4,

10          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18
      Dated: November 10, 2020                                 MCGREGOR SCOTT
19                                                             United States Attorney
20
                                                               /s/ JUSTIN LEE
21                                                             JUSTIN LEE
                                                               Assistant United States Attorney
22

23    Dated: November 10, 2020                                 /s/ DAVID D. FISCHER
                                                               DAVID D. FISCHER
24                                                             Counsel for Defendant
                                                               Daniel Stewart
25

26    Dated: November 10, 2020                                 /s/ CANDICE FIELDS
                                                               CANDICE FIELDS
27                                                             Counsel for Defendant
28                                                             Luke Burroughs


      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND       2
30    ORDER
             Case 2:20-cr-00194-MCE Document 26 Filed 12/02/20 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2        IT IS SO ORDERED.

 3

 4 Dated: December 2, 2020

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND   3
30   ORDER
